Citation Nr: 0123814	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  95-33 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
left centrolateral C5 to C6 disc lesion with left upper 
radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1989 to August 
1992. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the St. Louis, 
Missouri, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in January 
1999, but was remanded for additional development.  The 
requested development has been completed, and the case has 
been returned for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran's cervical spine disability is productive of 
moderate discomfort with several instances each week of 
increased pain, pain at the limits of the range of motion of 
the cervical spine, and reports of numbness in the left hand 
and arm not confirmed on the most recent examinations.  

2.  The veteran's cervical spine disability is productive of 
no more than moderate limitation of the range of motion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
left centrolateral C5 to C6 disc lesion with left upper 
radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5290, 
5293 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102 and 5103 (West 1991 
& Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her service connected cervical 
spine disability has increased in severity, so that the 20 
percent evaluation currently assigned to this disability is 
inadequate to reflect the actual level of impairment.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The RO contacted the veteran by letter 
following the April 1995 rating decision which initially 
denied her claim, and provided her with a copy of the rating 
decision, as well as information regarding her right to 
appeal.  The August 1995 statement of the case provided the 
veteran with the laws and regulations governing the 
evaluation of her disability, including all applicable 
diagnostic rating codes.  These rating codes informed her of 
the medical evidence required to substantiate her claim.  
Supplemental statements of the case were also issued in 
September 1995, October 1995, January 1998, and September 
2000.  A February 1999 letter to the veteran notified the 
veteran of specific medical evidence required in her claim.  
The Board concludes that the discussions of the letters, the 
statement of the case, and the supplemental statements of the 
case sent to the veteran informed her of the manner of 
evidence required to prevail in her claim, and that the VA's 
notification requirements have been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103 (West 1991 & Supp. 2001)).  The 
Board notes that the veteran has been contacted by the RO on 
multiple occasions in order to obtain information regarding 
medical treatment for her claimed disability, including the 
February 1999 letter sent at the request of the January 1999 
remand.  The RO has also obtained all medical records 
identified by the veteran, and associated them with the 
claims folder.  The veteran has also been afforded multiple 
VA examinations of her disability, including examinations 
requested by the January 1999 remand and asked to provide 
specifically identified information relevant to the 
evaluation of her disability.  The information requested by 
the January 1999 remand was provided in the most recent VA 
examinations.  Finally, the veteran has offered testimony in 
her claim at a personal hearing conducted in January 1998.  
The Board must conclude that the duty to assist has been 
completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of her claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102.  

The VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do no provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A review of the record shows that entitlement to service 
connection for a C5 to C6 disc bulge with radiculopathy was 
established in a December 1992 rating decision.  A 10 percent 
evaluation was assigned for this disability.  This evaluation 
was increased to 20 percent in a January 1998 rating decision 
issued during the course of the current appeal, which 
specifically recognized radiculopathy into the left upper 
extremity.  This 20 percent evaluation currently remains in 
effect.  Furthermore, a veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, her claim remains on appeal.  

The record indicates that the veteran's disability is 
evaluated under the rating code for intervertebral disc 
syndrome.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief is 
evaluated as 60 percent disabling.  Severe intervertebral 
disc syndrome characterized by recurring attacks with 
intermittent relief is evaluated as 40 percent disabling.  
Moderate intervertebral disc syndrome with recurring attacks 
is evaluated as 20 percent disabling.  Mild intervertebral 
disc syndrome merits a 10 percent evaluation, and when this 
disorder is postoperative and cured, a zero percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Code 5293.  

The rating code for limitation of motion of the cervical 
spine must also be considered.  Severe limitation of motion 
of the cervical spine is evaluated as 30 percent disabling.  
Moderate limitation of motion is evaluated as 20 percent 
disabling.  Slight limitation of motion merits continuation 
of the 10 percent evaluation.  38 C.F.R. § 4.71a, Code 5290.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes VA treatment records from 1994.  These 
records indicate treatment of the veteran's cervical spine 
disability.  February 1994 records show that the veteran 
reported abnormal neck pain.  On examination, there was a 
full range of motion, and the neck was not tender.  A 
magnetic resonance imaging study from May 1994 showed that 
the spine had a normal alignment with no fracture or 
subluxation.  The impression was an abnormal cervical spine 
magnetic resonance imaging indicating a C5 to C6 extradural 
disc, either soft or hard.  July 1994 records show a mild 
restriction in mobility.  An August 1994 computed tomography 
scan resulted in an impression of mild central and left 
lateral disc herniation at C5 to C6.  The veteran presented 
for treatment of chronic neck pain in November 1994.  She 
stated that she was not prevented from working at her job or 
going to school.  An examination was unremarkable, and there 
was full range of motion of the neck.  The veteran reported 
severe neck pain in December 1994.  

The veteran was afforded a VA examination of the spine in 
March 1995.  She stated that the discomfort of her neck was 
unchanged since 1990.  She experienced some numbness in her 
left hand.  Forward bending of her neck was to 40 degrees, 
and backward bending was to 30 degrees.  There was some 
discomfort on forward bending.  The veteran had 25 degrees of 
flexion to the right with discomfort, and 35 degrees of 
flexion to the left.  Rotation was to 45 degrees to the 
right, and 40 degrees to the left.  The examiner stated that 
there was decreased sensation to pinprick in the whole hand, 
but did not identify which hand.  However, the veteran had a 
good grip with both hands, and no problem with grasping of 
the fingers.  The diagnosis was mild central and left lateral 
disc herniation at C5 to C6, with neck pain, headaches, and 
some numbness of the left hand.  A magnetic resonance imaging 
study conducted in August 1995 revealed modest herniation of 
the C5 to C6 disc in the midline, or just left of the 
midline.  

VA treatment records dated from 1995 to 1998 are contained in 
the claims folder.  These records reflect that the veteran 
was seen on many occasions for treatment of her neck pain.  
November 1996 records state that she has a history of neck 
pain, mainly on the left side.  There were no trigger points 
noted on examination.  

The veteran continued to have pain in the neck that radiated 
to the right arm in January 1997.  August 1997 records report 
chronic headache and neck pain for eight years, unresolved 
with pain medication.  September 1997 records state that she 
experiences chronic pain.  There was pain and tingling from 
the neck and left shoulder into the left arm.  On 
examination, hand grips were equal, with pain to the left 
scapula.  October 1997 records reveal that the veteran was 
seen on a follow up visit for complaints of headaches and 
neck pain.  A November 1997 magnetic resonance imaging study 
reached an impression of left centrolateral C5 to C6 disc 
lesion, probably a soft disc.  

The veteran appeared at a hearing before a hearing officer at 
the RO in January 1998.  She stated that she experienced neck 
stiffness and pain, which she rated as seven in severity on a 
scale of one to ten.  She experienced muscle spasms about 
twice each week.  The veteran believed that her neck 
disability resulted in neurological problems in her left 
shoulder and arm.  She said that she had numbness in her 
fingers, and that she had problems with her grip.  However, 
she testified that nerve conduction studies in 1992 were 
normal.  See Transcript. 

VA treatment records from 1998 reveal that the veteran was 
followed at the pain management clinic.  May 1998 records 
show the onset of radiculopathy on the left side, and that 
the pain was incapacitating.  

Records dated June 1998 state that the veteran reported a lot 
of pain in the neck, with feelings of stiffness.  On 
examination, there was some restriction of the posterior neck 
mobility.  The extremities were normal on neurological 
examination.  The arms and legs were normal on sensory 
examination.  The diagnostic impression was cervical spine 
herniation and secondary headaches.  

October 1998 records show that the veteran was seen for neck 
pain.  She stated that her treatment goal was to relieve the 
pain.  On examination, there was significant spasming along 
the cervical paraspinals.  There was significant forward head 
posturing.  The flexion of the cervical spine was within full 
limits, and extension was to neutral.  However, she was 
unable to tolerate testing for rotation or sidebending due to 
pain.  Testing for cervical compression and cervical 
distraction was positive.  

A magnetic resonance imaging study of the veteran's cervical 
spine conducted in November 1998 resulted in an impression of 
central disc herniation at C5 to C6 showing no significant 
change during the interval as compared to an early study.  No 
abnormality of the spinal cord was seen.  Additional November 
1998 records indicate that she had headaches and neck pain.  
An examination of the neck was unremarkable.  

The veteran was afforded a VA examination of the spine in 
March 1999.  The claims folder was reviewed by the examiner.  
Currently, the veteran continued to have a feeling of 
weakness of the left arm.  She fatigued easily, and noticed 
pain during the course of her work if she used her arms at or 
above shoulder level.  She complained of numbness in the left 
second, third, and fourth fingers if she had been working for 
six hours or more.  The veteran used medication about four 
times each  week for instances of increased pain.  She had a 
constant low grade pain in the neck.  The veteran indicated 
she had lost 30 days of work the previous year secondary to 
neck pain and headaches.  There had been no surgery for her 
neck.  

On physical examination, there was 60 degrees of right neck 
rotation with increased pain and 60 degrees of left neck 
rotation without pain, 40 degrees of neck extension with 
increased neck pain, 70 degrees of neck flexion to the chest 
without pain, and lateral tilt of the head to 30 degrees with 
pain on the right with 45 degrees of tilt on the left.  The 
veteran indicated that the area corresponding to the 
vertebral margin of the left scapula was the site of the 
pain.  Palpation elicited no muscle spasm, and there was no 
tenderness about the paracervical muscles, trapezius, or 
scapulae.  Muscle appearance was normal.  The examiner 
indicated that he was unable to state whether there would be 
any change in the range of motion during periods of increased 
pain.  Biceps and triceps reflexes were 2/4 bilaterally.  
Grip strength was 2/4 on the left and 3/4 on the right.  The 
veteran was right handed.  There was no demonstrable sensory 
deficit of the left or right hand.  The veteran had normal 
posture of the cervical spine.  The diagnosis was C5 to C6 
herniation.  The examiner stated that there was no 
restriction of the range of motion of the shoulders.  There 
was no evidence of incoordination.  Fatigability could occur 
during periods of increased neck pain such as the veteran 
states occurs four times each week.  However, there was no 
objective evidence that this would result in additional 
functional loss.  The decreased range of motion was 
subjective, and fully under the veteran's control.  There was 
no paracervical muscle spasm.  The examiner did not change 
this opinion following the review of an X-ray study obtained 
in March 1999.  

The veteran underwent a VA neurological examination in March 
1999.  The claims folder was available for review, and was 
studied by the examiner.  The veteran's subjective complaints 
noted that exertion would often result in numbness of the 
left upper extremity, which she defined poorly.  In general, 
physical activity and driving made her symptoms worse.  On 
objective examination, her appreciation of pinprick, touch, 
temperature, position, and vibration were unremarkable.  All 
reflexes in the portions of the body the veteran had 
identified as numb were one plus, equal, and symmetrical.  
The plantar responses were normal.  There were no palpable or 
tender peripheral nerves, and no Tinel phenomena at the elbow 
or wrist.  The veteran stood with her spine erect, and there 
was no visible paravertebral muscle spasm.  Muscle bulk and 
volume appeared natural.  Palpation exposed no area of spasm, 
weakness, tenderness, or nodularity.  However, the examiner 
stated that this would not be expected for her disability.  
She was able to extend her cervical spine between 60 to 65 
degrees, and seemed to lack the last few degrees of movement 
owing to apparent discomfort.  She was able to flex about 50 
degrees, and lacked the last degrees of movement again 
because of discomfort.  She could tilt to either side 
equally, with the range of motion between 18 to 25 degrees on 
various efforts.  The veteran could also rotate equally to 
either side, with the range of motion being considerably 
reduced to between 25 to 30 degrees and lacking 10 to 15 
degrees of movement.  The examiner noted that an assessment 
of pain, weakness, fatigue, and functional loss were 
difficult to answer, as the veteran had modified her 
existence to avoid these factors.  Her current treatment was 
entirely symptomatic.  She was quite comfortable at the time 
of examination, and her condition appears to have stabilized 
around a level of activity which did not challenge her 
ability to move.  The examiner noted that the veteran's range 
of physical activity had been restricted since her 1990 
injury.  There was no objective evidence of painful motion 
beyond her statement.  There were no postural abnormalities, 
and the musculature of the back was normal.  The neurological 
examination was normal.  She was not capable of comfortable 
arduous physical work, although it probably would not result 
in injury.  The disorder of the cervical spine had clearly 
progressed on the basis of X-ray observations from 1990 and 
the most recent observations.  In all likelihood her 
condition would continue to mature.  The level of discomfort 
was best described as moderate.  There was no incoordination 
or weakness, and no evidence of fatigue during the 
examination.  Her disability was not normally associated with 
flare-ups.  

The veteran underwent a magnetic resonance imaging study in 
June 1999.  The impression was left centrolateral modest 
herniation of C5 to C6 disc with no cord compression or 
myelopathy.  An addendum to the March 1999 examination noted 
that a study of a June 1999 magnetic resonance imaging study 
documented progressive rupture and herniation in midline at 
C5 to C6, which impacted the left C5 to C6 root and caused 
some cervical irritation of the spinal cord.  

VA treatment records from June 1999 indicate that the veteran 
complained of constant pain, which burned into the shoulder 
blade.  She stated that traction had brought her the most 
relief.  The pain was described as an eight on a scale of one 
to ten.  She stated that she experienced occasional numbness 
of the left arm and hand.  On examination, the range of 
motion of the neck was normal.  A June 1999 magnetic 
resonance imaging study revealed left centrolateral modest 
herniation of C5 to C6 with no cord compression or 
myelopathy.  She continued to undergo therapy with traction 
and to use pain medication through at least August 1999.  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that entitlement to an 
increased evaluation for a left centrolateral C5 to C6 disc 
lesion with left upper radiculopathy is not demonstrated.  In 
order to receive at least a 40 percent evaluation under the 
rating code for intervertebral disc syndrome, the evidence 
would have to demonstrate a severe disability with recurrent 
attacks and intermittent relief.  The evidence shows that the 
veteran has constant low level pain, some loss of the range 
of motion at the extreme limits, and complaints of numbness 
in her left arm and hand.  Herniation at C5 to C6 has been 
confirmed on magnetic resonance imaging, and the March 1999 
examiner warned that this disability will most likely 
progress.  At the March 1999 VA examination, the veteran 
reported that she had increased periods of pain about four 
times each week that required treatment with medication.  
However, a review of extensive records is only positive for 
spasms in October 1998.  The remainder of the records are 
negative for spasms, including the March 1999 VA 
examinations.  Similarly, although the veteran has 
consistently voiced complaints of numbness and fatigue, 
especially on exertion, only the March 1995 VA examination 
noted decreased sensation of the hand.  Neurological 
examinations in June 1998 and March 1999 were negative for 
abnormalities of the upper extremities.  Her reflexes were 
present, equal and symmetrical, and her grip strength was 
equal to the strength of her other muscles on all reported 
testing.  The March 1999 examiner opined that her level of 
discomfort was best described as moderate.  Therefore, the 
Board finds that the veteran's symptomatology more nearly 
resembles that of moderate intervertebral disc syndrome, with 
recurring attacks.  38 C.F.R. § 4.71a, Code 5293.  

The Board has considered entitlement to an increased 
evaluation under the rating code for limitation of motion of 
the cervical spine, but this does not provide a basis for a 
higher rating.  In order to receive a 30 percent evaluation 
under this rating code, the veteran must have severe 
limitation of motion.  The medical records show that the 
range of motion of the cervical spine has been measured on 
many occasions.  However, many of these records report the 
range of motion to be normal.  The most recent measurements 
were obtained at the March 1999 VA examinations.  The 
orthopedic examination demonstrated 60 degrees of right neck 
rotation with increased pain and 60 degrees of left neck 
rotation without pain, 40 degrees of neck extension with 
increased neck pain, 70 degrees of neck flexion to the chest 
without pain, and lateral tilt of the head to 30 degrees with 
pain on the right with 45 degrees of tilt on the left.  The 
neurologic examination demonstrated extension of the cervical 
spine to between 60 to 65 degrees with the last few degrees 
of movement absent due to apparent discomfort.  Flexion was 
to 50 degrees, with the last few degrees again absent due to 
discomfort.  She could tilt to either side equally, with the 
range of motion between 18 to 25 degrees on various efforts.  
The veteran could also rotate equally to either side, with 
the range of motion being considerably reduced to between 25 
to 30 degrees and lacking 10 to 15 degrees of movement.  The 
Board notes that these measurements demonstrate that the 
veteran retains most of her movement, and does not result in 
greater than moderate limitation of motion of the cervical 
spine.  38 C.F.R. § 4.71a, Code 5290.  

In reaching this decision, the Board has considered the 
effects of pain, weakness, incoordination, and excess 
fatigability on the veteran's disabilities.  However, these 
factors have not been shown to result in disability beyond 
that which is reflected by the 20 percent evaluation 
currently in effect.  The record documents frequent 
complaints of pain, which, in fact, is the veteran's primary 
symptom.  However, pain is specifically contemplated by 
38 C.F.R. § 4.71a, Code 5293.  As noted earlier, most of the 
examinations show that the veteran retains full or near full 
range of motion even with her pain.  As described above, the 
March 1999 VA examiners were careful to note at what degree 
of movement the veteran's pain began on testing of her range 
of motion, but even if this point is considered to be the 
limit of her movement, it still does not result in greater 
than moderate limitation under 38 C.F.R. § 4.71a, Code 5290.  
Treatment records reflect that the veteran complained of 
fatigability of her left arm after extended use, with 
numbness of the hand and fingers.  However, the March 1999 
examinations were negative for objective evidence of fatigue, 
incoordination, or weakness.  The examiner at the March 1999 
neurologic examination opined that weakness and tenderness 
were not normally associated with the veteran's type of 
disability, and that her disability was not normally 
associated with flare-ups.  Therefore, the factors of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for 
an evaluation in excess of 20 percent.  


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
left centrolateral C5 to C6 disc lesion with left upper 
radiculopathy is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

